DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1a and 2a in the reply filed on 6/14/21 is acknowledged.  As a result of the allowance and rejoinder of all potentially restricted claims the requirement is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art neither teaches nor suggests a semiconductor arrangement comprising an interconnection configured to mechanically fix the first carrier to the second carrier and to electrically insulate the first carrier from the second carrier, and wherein the interconnection is an independent component of the semiconductor arrangement, not an encapsulation of the first semiconductor die or the second semiconductor die and not a laminate layer.
	With respect to claim 8, the prior art neither teaches nor suggests a laminated semiconductor arrangement comprising an interconnection configured to mechanically fix the first carrier to the second carrier; and wherein the interconnection is an independent component of the laminated semiconductor arrangement, not an encapsulation of the first semiconductor die or the second semiconductor die and not a second laminate layer.
	As to claim 12, the prior art neither teaches nor suggests a method for fabricating laminated a semiconductor arrangement comprising arranging an interconnection alongside the first carrier and the second carrier, the interconnection being configured to mechanically fix the first carrier to the second carrier and to electrically insulate the first carrier from the second carrier, wherein the interconnection is an independent component of the semiconductor arrangement, not an encapsulation of the first semiconductor die or the second semiconductor die and not a laminate layer, and
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	7/16/2021